Citation Nr: 0728940	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-04 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  In June 2007, the veteran testified before the 
undersigned Veterans Law Judge at a travel board hearing held 
at the RO.  At that hearing, the undersigned Veterans Law 
Judge granted a motion to advance the veteran's appeal on the 
Board's docket on the basis of the veteran's advanced age.  
See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

The veteran alleges that he developed COPD due to asbestos 
exposure in service.  In his January 2005 substantive appeal, 
he also alleges that his duties as a cargo security officer 
in service aggravated a pre-existing lung condition.

VA requested the veteran's service medical records, but they 
were presumably destroyed in a fire.  In November 2006, VA 
made a formal finding on the unavailability of the veteran's 
service medical records and determined that all efforts to 
obtain the records had been exhausted and that further 
attempts to locate the records would be futile.

The Board is aware that in such a situation it has a 
heightened duty to assist a claimant in developing his or her 
claim.  This duty includes the search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

A review of the claims file shows that additional medical 
records should be obtained.  The veteran submitted a medical 
opinion dated in June 2007 from his private pulmonologist Dr. 
Dennis Bassetti which states that he has treated him since 
August 2002.  However, there are no treatment records 
associated with the claims file.  In addition, in his January 
2005 substantive appeal, he stated that he also received 
treatment from Dr. Piasecki who is retired but that his son, 
Dr. Leon Piasecki, might have his records.  He also indicated 
that he was treated by Dr. Fachee of the Florida Hospital in 
Orlando.  Finally, in a statement dated in January 2004, he 
indicated that he received treatment at the pulmonary 
department of Memorial Hospital, possibly renamed Lakeland 
Hospital, in St. Joseph, Michigan from 1956 to 1990.  
However, a review of the claims file shows that none of the 
aforementioned treatment records have been requested or 
obtained.

Finally, in a private opinion dated in June 2007, Dr. 
Bassetti opined that "it is more likely than not that there 
is a direct relationship between the current physical 
condition of ongoing bronchitis and possible pulmonary 
fibrosis."  He further opined that he believes that the 
veteran's pulmonary condition originated in service.  VA 
medical records show treatment of COPD.  The Board finds that 
a medical examination is needed to determine whether any 
current pulmonary disability is related to the veteran's 
service.  Accordingly, a remand for an etiological opinion 
and rationale, and an examination addressing whether the 
veteran's current pulmonary disability was incurred in or 
aggravated by service is necessary.


Accordingly, the case is REMANDED for the following action:

1.  After asking the veteran to provide 
addresses (if needed) and the necessary 
authorizations, obtain his treatment 
records from Doctors Bassetti, Piasecki, 
and Fakee; the Orlando Hospital; and the 
Memorial/Lakeland Hospital.

2.  Schedule the veteran for a VA 
pulmonary examination.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

a)  Diagnose any current pulmonary 
disability and specifically state 
whether any asbestos-related 
pulmonary disability is shown.

b)  Provide an opinion as to whether 
it as likely as not (50 percent or 
more probability) that any current 
pulmonary disability was incurred in 
or aggravated by service, to include 
as the result of any asbestos 
exposure during active service from 
May 1943 to December 1945.

3.  Following completion of the 
foregoing, review the issue on appeal.  
If the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the applicable 
period of time for response.  Thereafter, 
return the case to the Board.



The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App.  369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

